Opinion issued October 7, 2021




                                         In The

                                Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                NO. 01-20-00834-CV
                             ———————————
                      IN RE NASARIO VASQUEZ, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Nasario Vasquez, has filed a petition for writ of mandamus asking

that we order the Director of the Texas Department of Criminal Justice (TDCJ) to

transport relator to a hospital for treatment of a staph infection.1




1
      There is no underlying trial court case for this proceeding, but appellant’s original
      criminal conviction was in trial court case number 1464140, styled The State of
      Texas v. Nasario Vasquez. This proceeding concerns treatment of a medical
      condition by TDCJ staff.
      This Court has power to issue writs to enforce our jurisdiction and against

judges of district or county courts in our court of appeals district. See TEX. GOV’T

CODE § 22.221(a), (b). The Legislature has not given this Court the power to issue

mandamus relief against the Director of TDCJ.

      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). Any pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Hightower, and Farris.




                                         2